By the Court.
Lyon, J.,
delivering the opinion.
This plaintiff in error went into . the church in company with three others; all are seated together, and all are drinking. One of the four makes a mockery of the service,'and when some one of the congregation inquired who it was— for the purpose of suppressing or rebuking the offender — the. plaintiff is the leader of the party to take it up. ' He inquires if there is any harm in it ? And when he was told there was, which he well knew before, he asks the person who made the inquiry of him, “if he wanted to fight?” Was this proper, or was it not a disturbance? After this all go out of the house, and while the service is going on, some, if not the whole, engage in a scene of riotous and offensive noise and abuse that would disgrace wild savages. Another member of the congregation goes out and requests the plaintiff to go off from the church and let them alone. To this the plaintiff expresses astonishment; wants to know what it meant, and if anything is wanted off of him it could be got. This fellow was keen for a fight. The others run up and “squat” around, and one of them, at the conclusion of the plaintiff’s speech, jumps up and exclaims: “If you want a fight out of our crowd, I’m the man.” The man of peace and order had to beat a retreat. One of the crowd goes into the house and snaps his pistol, and thus the disturbance is kept up during the service. And as the congregation disperse this crowd stand in the way passing the bottle of whisky around, the plaintiff making himself particularly conspicuous. Can any one doubt, under this evidence, that his conviction was proper? We do not; and, as for myself, the only regret I have, is that the law did not authorize a *236six months’ imprisonment, and that all of its penalties could have been administered to him.
JUDGMENT.
Whereupon, it is considered and adjudged by the Court, that the judgment of the Court below be affirmed.